Citation Nr: 9918107	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a chronic sleep 
disturbance with insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1979 
to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO) which denied the veteran's claims 
for service connection for a right ankle condition and 
chronic sleep disturbance.  The veteran was scheduled for a 
personal hearing at the RO in May 1998, but he failed to 
report to the hearing.

The veteran's original claim for service connection for a 
right ankle disability was received by the RO in March 1981.  
A VA examination was scheduled in April 1981 in conjunction 
with the claim.  However, the record shows that he failed to 
cooperate with that examination.  The RO found in May 1981 
that the veteran had failed to prosecute his claim and that 
the record was not sufficient for rating purposes.  The 
veteran filed another claim for service connection for a 
right ankle disability in April 1983, but he failed to report 
for a VA examination scheduled in June 1983.  There is no 
indication in the record that the veteran provided any 
explanation for not reporting for the examination.  
Accordingly, the RO again found in October 1983 that the 
record was not sufficient for rating purposes.   


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current right ankle condition and his period of 
active service.

2.  There is no competent medical evidence of a nexus between 
the veteran's chronic sleep disturbance with insomnia and his 
period of active service.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
ankle condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for chronic 
sleep disturbance with insomnia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A.  Right ankle condition

The veteran contends that he injured his right ankle in 
service, that he received treatment for the injured ankle and 
was given a brace and told the ankle would not heal.  He 
further states that ever since the ankle injury, he has had 
constant pain in the ankle and finds it difficult to put any 
weight on the ankle.

Service medical records show that in January 1979, the 
veteran complained of right ankle pain of one day duration.  
On examination, the veteran had decreased range of motion, 
stiffness, rigidity, but no crepitus.  He was diagnosed with 
moderate ankle strain and given an ace support.  Three days 
later, he reported for a re-check and was diagnosed with 
progressive tendinitis.  However, on a follow-up examination 
three days later, he did not complain of ankle pain, but 
rather complained of pain in the medial and lateral calcaneal 
ova, bilaterally.  He had moderate to severe edema with pain 
on palpation.  He was diagnosed with severe bilateral heel 
contusion.  Again, three days later the veteran reported for 
a re-check of his bilateral heel contusion and he stated the 
area felt improved.  There was moderate edema on the heels 
bilaterally, but pain was decreased.  In another three days, 
the veteran complained of right ankle pain, swelling and 
decreased range of motion, and was again diagnosed with a 
sprain.  Several days later, the veteran's right ankle was 
examined again, was characterized as an inversion sprain of 
the lateral malleolus, and was noted to be resolving.  He was 
told to wear an ankle brace.
A second episode of ankle pain is documented in the service 
medical records.  The veteran injured his ankle in January 
1980 while playing football and was diagnosed with a sprain.  
The ankle had no edema, effusion or discoloration and had 
full range of motion.  X-rays were negative.  He was given an 
ace wrap and moist heat treatment.  On the veteran's 
separation examination report dated in February 1981 a 
sprained ankle during service was said to be resolved.

The only post-service treatment records for a right ankle 
condition consist of clinical records of the Minneapolis VA 
Medical Center, including an x-ray, dated in April 1997.  At 
that time, the veteran reported a history of a twisted right 
ankle three weeks prior when he heard a pop.  He was 
ambulating okay initially, but the ankle had a lot of 
swelling.  After the swelling decreased the ankle starting 
giving out and he had pain.  On examination, he had full 
range of motion, no swelling, and tenderness to the lateral 
malleolus.  There was no obvious joint laxity.  The x-ray 
showed swelling about the medial malleolus but no fractures.  
There was some degenerative spurring of the superior distal 
margin of the talus.

A VA orthopedic examination was performed in September 1997.  
The veteran reported that his ankle had gone out the previous 
spring and had been bad ever since.  He stated that being on 
his feet caused pain all the way from his feet to his chest.  
He stated that the pain in the right ankle was constant and 
moderate to severe in degree, aggravated by standing and 
alleviated by staying off his feet.  He felt he could not 
work due to the ankle and he was told that the ligaments and 
tendons were torn up so badly that nothing could be done.  If 
he stepped irregularly, the ankle would twist and have severe 
pain.  He had a brace but it did no good so he did not wear 
it.  On physical examination, the veteran's right ankle 
measured 27 centimeters and the left was 26 centimeters.  His 
range of motion of the right ankle was 0 degrees for 
dorsiflexion, 10 degrees for plantar flexion, 5 degrees for 
inversion, and 5 degrees for eversion.  He complained of pain 
on motion, on walking on tiptoes, on walking on heels, on 
walking on the medial and lateral edges of the feet, on 
walking heel to toe and on doing a deep squat.  The right  
ankle showed no lateral instability, redness, swelling or 
deformity and there was no lower extremity atrophy.  The 
impression was that physical and x-ray findings were 
consistent with internal derangement or ligament disruption 
of the right ankle, but there was no established specific 
diagnosis.

As stated above, in order to present a well-grounded claim, 
there must be medical evidence of a current diagnosis, and 
medical evidence of a nexus to an inservice injury.  In order 
to establish the nexus component of a well-grounded claim, 
the veteran must present competent medical evidence linking 
his current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.  The record is devoid of any medical 
evidence linking the veteran's current right ankle condition 
to his period of active service.  Although the veteran had 
inservice ankle sprains, it is apparent that these were acute 
episodes which were resolved prior to discharge, as evidenced 
by the separation examination, whereupon the clinical 
evaluation of the lower extremities was normal and it was 
specifically noted that the ankle condition had resolved, and 
by the absence of any medical evidence reflecting evaluation 
or treatment for residuals of a right ankle injury until 16 
years later, in April 1997, when an x-ray was taken, and this 
was only after that the veteran re-injured the ankle.  Thus, 
there is no medical evidence that the veteran had a chronic 
ankle condition, or that he suffered from continuity of 
symptomatology.  The Board has considered the veteran's 
statements regarding his claimed service and post-service 
right ankle symptoms, which is evidence of continuity of 
symptoms, but the fact remains that there is no medical 
evidence that links any current right ankle condition to the 
continuity of symptoms or to any incident of active duty.  
Savage, supra.  The Board is cognizant of the fact that the 
veteran filed his original claim for service connection 
shortly after his separation from service in 1981, and he 
filed another claim approximately two years later, but he 
failed to cooperate for an examination in conjunction with 
the original claim, and he failed to report for another 
examination scheduled in 1983.  Inasmuch as the veteran has 
failed to present medical evidence of a nexus or chronicity, 
the claim for service connection for a right ankle condition 
is not well grounded.  Epps, supra.
B.  Chronic sleep disturbance with insomnia

The veteran contends that in service he began having 
difficulty sleeping while stationed at Quantico, Virginia.  
He states that his sleep disturbances increased after 
returning from overseas and continued after discharge.  He 
states that work is almost impossible because he does not get 
the necessary rest.

Service medical records show that at entrance it was noted 
the veteran had some behavioral problems in school and was 
expelled in the tenth grade.  In August 1980, the veteran 
complained of severe sleep disturbances since returning from 
Okinawa in May 1980.  He claimed he only got 30-60 minutes of 
sleep per night and did not nap in the day time.  He would 
sleep almost 24 hours on the weekend to catch up on sleep.  
He had had "trouble with nerves in high school" but denied 
prior sleeplessness.  A thyroid problem was not suspected.  
On a psychology consultation, the examiner noted the veteran 
did not have a diagnosable sleep disorder.  Sleep 
difficulties were determined to be caused by excessive worry, 
ill feelings about his family, and concern for his future 
after discharge in 13 months.  He had anxiety, lack of 
direction and ambivalence toward his parents, which caused 
many sleepless nights and difficulty arising in the morning.  
He seldom got 7-8 hours of sleep, and usually got only 2-3 
hours of sleep.  He was diagnosed with adjustment disorder 
with anxious moods.  The discharge examination noted a 
personality disorder, which is not a disease or disability 
for VA compensation purposes (see 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1998); Beno v. Principi, 3 Vet. App. 439 (1992)); the 
separation examination was otherwise negative for any 
psychiatric or sleep disorders.

There are no post-service clinical records for a sleep 
disturbance.  A VA examination was performed in September 
1997.  The veteran stated he did not recall having insomnia 
in junior high school, and he joined the Marines when he was 
16.  He had a fragmented and disturbed social history 
subsequent to service, including one marriage ending in 
divorce.  He drank beer occasionally and did not abuse drugs.  
He had not had any psychiatric treatment.  He went to bed at 
10:00 or 11:00 p.m. and laid in bed until 1:00 or 2:00 a.m. 
before falling asleep.  He woke up by alarm at 6:30 a.m. and 
felt tired, but did not nap during the day or have prolonged 
periods of catch-up sleep.  A neurological examination was 
performed and no neurologic disease was found.  The veteran 
was diagnosed with chronic sleep disorder with insomnia which 
the examiner believed was unlikely to be correlated with any 
significant duty issues.  A psychiatric evaluation would be a 
reasonable next step but was not necessary.

As with his right ankle condition, the veteran has presented 
no medical evidence linking his current sleep disorder with 
his period of active service.  Although the veteran 
complained of sleep difficulties at one point in service, 
there was no diagnosis, and an ongoing problem was not noted 
at the separation examination.  Furthermore, there are no 
treatment records documenting a chronic problem occurring 
since the period of service.  Because there is no medical 
evidence of a nexus between the current sleep disorder and 
the period of active duty, the claim for service connection 
for chronic sleep disturbance with insomnia is not well 
grounded.


ORDER

1.  The claim for service connection for a right ankle 
condition is denied.

2.  The claim for service connection for a chronic sleep 
disturbance with insomnia is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

